Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 1 of 12 PageID #: 3454




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION

  MARK PFEIFER, Administrator of the                  )
  Estate of James Kenneth Embry, Deceased,            )
                                                      )
                  PLAINTIFF,                          )
                                                      )
  v.                                                  )       Case No. 5:15-CV-007-TBR
                                                      )
  CORRECTCARE-INTEGRATED                              )
  HEALTH, INC., et al.                                )
                                                      )
                  DEFENDANTS.                         )

                     PLAINTIFF’S RULE 26(a)(3) PRETRIAL DISCLOSURES

           COMES NOW, the Plaintiff and respectfully submits his Fed. R. Civ. Pro. 26(a)(3)

  Pretrial Disclosures as follows:

  A.       Witnesses

           1.     Witnesses Plaintiff Expects to Call at Trial

       Name                               Subject of Information
       Bryan Scott Embry                  Son of Decedent. Facts and circumstances relevant to
       c/o Daniel Smolen                  allegations contained in the Complaint, administration
       Smolen & Roytman, PLLC             of the Estate and identification of documents.
       701 S. Cincinnati
       Tulsa, OK 74119
       (918) 585-2667
       Marie Embry                        Can testify consistent with statements made during
                                          probate proceedings.
       Doug Crall, MD                     Would be expected to give testimony, including expert
       1411 Glendower Drive               opinion testimony, consistent with his deposition.
       Louisville, KY 40245
       Steve Hiland, MD                   Named Defendant. Facts and circumstances relevant to
       c/o David T. Riley                 allegations contained in the Complaint. Embry’s
       Bradley, Freed, and Grumley PSC    medical and mental health conditions. Policies,
       1634 Broadway                      procedures, and practices in place at the Kentucky State
       P.O. Box 1655                      Penitentiary.
       Paducah, KY 42002-1655
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 2 of 12 PageID #: 3455




    270-443-0040
    Fax: 270-575-5498
    Email:
    driley@kentuckylawyers.com
    Bob Wilkinson                Named Defendant. Facts and circumstances relevant to
    c/o James M. Mooney          allegations contained in the Complaint. Embry’s
    Moynahan Irvin Mooney PSC    medical and mental health conditions. Policies,
    110 North Main Street        procedures, and practices in place at the Kentucky State
    Nicholasville, KY 40356      Penitentiary. Policies, procedures, and practices of
    859-887-1200                 CCIH.
    Fax: 859-724-4116
    Email: jmooney@mimfirm.com
    Bruce Bauer                  Named Defendant. Facts and circumstances relevant to
    680 Grigsby Rd               allegations contained in the Complaint. Embry’s
    Cadiz, KY 42211-6319         medical and mental health conditions. Policies,
                                 procedures, and practices in place at the Kentucky State
                                 Penitentiary.
    Jim Royster                  Facts and circumstances relevant to allegations
    67 OLD OLIVE RD              contained in the Complaint. Embry’s medical and
    BENTON, KY 42025-6016        mental health conditions. Policies, procedures, and
                                 practices in place at the Kentucky State Penitentiary.
                                 Policies, procedures, and practices of CCIH.
    Lori Secoy                   Facts and circumstances relevant to allegations
    c/o James M. Mooney          contained in the Complaint. Embry’s medical and
    Moynahan Irvin Mooney PSC    mental health conditions. Policies, procedures, and
    110 North Main Street        practices in place at the Kentucky State Penitentiary.
    Nicholasville, KY 40356      Policies, procedures, and practices of CCIH.
    859-887-1200
    Fax: 859-724-4116
    Email: jmooney@mimfirm.com
    Gloria Lewis                 Facts and circumstances relevant to allegations
    114 E 22ND ST                contained in the Complaint. Embry’s medical and
    BENTON, KY 42025-1801        mental health conditions. Policies, procedures, and
                                 practices in place at the Kentucky State Penitentiary.
                                 Policies, procedures, and practices of CCIH.
    Josh Patton                  Named Defendant. Facts and circumstances relevant to
                                 allegations contained in the Complaint. Embry’s
                                 medical and mental health conditions. Policies,
                                 procedures, and practices in place at the Kentucky State
                                 Penitentiary. Policies, procedures, and practices of
                                 CCIH.
    Sondra Crosby, M.D.          See Report
    (Expert Witness)
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 3 of 12 PageID #: 3456




    801 Massachusetts Ave,
    Crosstown Building, 2nd floor
    Boston, MA 02118
    JEFFREY L. METZNER, M.D.           See Report
    (Expert Witness)
    3300 EAST FIRST AVENUE
    SUITE 590
    DENVER, COLORADO 80206

          2.    Witnesses Plaintiff May Call if the Need Arises


   Name                                Subject of Information

   Linda Goins                         Named Defendant. Facts and circumstances relevant to
   c/o James M. Mooney                 allegations contained in the Complaint. Policies,
   Moynahan Irvin Mooney PSC           procedures, and practices of CCIH.
   110 North Main Street
   Nicholasville, KY 40356
   859-887-1200
   Fax: 859-724-4116
   Email: jmooney@mimfirm.com
   Mark Pfeifer                        Administration of the Estate and identification of
   c/o Daniel Smolen                   documents.
   Smolen & Roytman, PLLC
   701 S. Cincinnati
   Tulsa, OK 74119
   (918) 585-2667
   James Embry, Jr.                    Son of Decedent. Facts and circumstances relevant to
   c/o Daniel Smolen                   allegations contained in the Complaint, administration
   Smolen & Roytman, PLLC              of the Estate and identification of documents.
   701 S. Cincinnati
   Tulsa, OK 74119
   (918) 585-2667
   Crystal Fayee Embry Polston         Daughter of Decedent. Facts and circumstances relevant
   c/o Daniel Smolen                   to allegations contained in the Complaint,
   Smolen & Roytman, PLLC              administration of the Estate and identification of
   701 S. Cincinnati                   documents.
   Tulsa, OK 74119
   (918) 585-2667
   Randy White                         Facts and circumstances relevant to allegations
   c/o Oran S. McFarlan , III          contained in the Complaint. Embry’s medical and
                                       mental health conditions. Policies, procedures, and
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 4 of 12 PageID #: 3457




   Kentucky Justice & Public Safety practices in place at the Kentucky State Penitentiary.
   Cabinet                          Policies, procedures, and practices of CCIH.
   125 Holmes Street, 2nd Floor
   Frankfort, KY 40601
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
   Joel Dunlap                        Facts and circumstances relevant to allegations
   c/o Oran S. McFarlan , III         contained in the Complaint. Embry’s medical and
   Kentucky Justice & Public Safety   mental health conditions. Policies, procedures, and
   Cabinet                            practices in place at the Kentucky State Penitentiary.
   125 Holmes Street, 2nd Floor       Policies, procedures, and practices of CCIH.
   Frankfort, KY 40601
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
   Duke Petit                         Facts and circumstances relevant to allegations
   c/o Oran S. McFarlan , III         contained in the Complaint. Embry’s medical and
   Kentucky Justice & Public Safety   mental health conditions. Policies, procedures, and
   Cabinet                            practices in place at the Kentucky State Penitentiary.
   125 Holmes Street, 2nd Floor       Policies, procedures, and practices of CCIH.
   Frankfort, KY 40601
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
   Jeane Hinkebein                    Facts and circumstances relevant to allegations
   c/o Brent L. Caldwell              contained in the Complaint. Embry’s medical and
   Caldwell Law Firm, PLLC            mental health conditions. Policies, procedures, and
   153 Market Street                  practices in place at the Kentucky State Penitentiary.
   Lexington, KY 40507                Policies, procedures, and practices of CCIH.
   859-225-1400
   Fax: 859-231-7588
   Email:
   bcaldwell@caldwelllawyers.com
   Gingy Grider                       Facts and circumstances relevant to allegations
   c/o Benjamin A. Bellamy            contained in the Complaint. Embry’s medical and
   Brian Scott Jones                  mental health conditions. Policies, procedures, and
   Danielle J. Lewis                  practices in place at the Kentucky State Penitentiary.
   Reminger Co., LPA - Louisville     Policies, procedures, and practices of CCIH.
   730 W. Main Street, Suite 300
   Louisville, KY 40202
   502-584-1310
   Fax: 502-589-5436
   Email: bbellamy@reminger.com
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 5 of 12 PageID #: 3458




   Email: sjones@reminger.com
   Email: dlewis@reminger.com
   John Wood                          Facts and circumstances relevant to allegations
   c/o Alea A. Arnett                 contained in the Complaint. Embry’s medical and
   Kentucky Justice & Public Safety   mental health conditions. Policies, procedures, and
   Cabinet                            practices in place at the Kentucky State Penitentiary.
   125 Holmes Street, 2nd Floor       Policies, procedures, and practices of CCIH.
   Frankfort, KY 40601
   502-564-3279 X205
   Fax: 502-564-6686
   Email: amber.arnett@ky.gov
   Heather Losser                     Named Defendant. Facts and circumstances relevant to
   c/o Brent L. Caldwell              allegations contained in the Complaint. Embry’s
   Caldwell Law Firm, PLLC            medical and mental health conditions. Policies,
   153 Market Street                  procedures, and practices in place at the Kentucky State
   Lexington, KY 40507                Penitentiary. Policies, procedures, and practices of
   859-225-1400                       CCIH.
   Fax: 859-231-7588
   Email:
   bcaldwell@caldwelllawyers.com
   Hope Gresham                       Named Defendant. Facts and circumstances relevant to
                                      allegations contained in the Complaint. Embry’s
                                      medical and mental health conditions. Policies,
                                      procedures, and practices in place at the Kentucky State
                                      Penitentiary. Policies, procedures, and practices of
                                      CCIH.
   Eric Madden                        Named Defendant. Facts and circumstances relevant to
                                      allegations contained in the Complaint. Embry’s
                                      medical and mental health conditions. Policies,
                                      procedures, and practices in place at the Kentucky State
                                      Penitentiary. Policies, procedures, and practices of
                                      CCIH.
   Hobert Huddeston                   Named Defendant. Facts and circumstances relevant to
   c/o Oran S. McFarlan , III         allegations contained in the Complaint. Embry’s
   Kentucky Justice & Public Safety   medical and mental health conditions. Policies,
   Cabinet                            procedures, and practices in place at the Kentucky State
   125 Holmes Street, 2nd Floor       Penitentiary. Policies, procedures, and practices of
   Frankfort, KY 40601                CCIH.
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
   Bruce VonDwingelo                  Named Defendant. Facts and circumstances relevant to
   c/o Oran S. McFarlan , III         allegations contained in the Complaint. Embry’s
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 6 of 12 PageID #: 3459




   Kentucky Justice & Public Safety   medical and mental health conditions. Policies,
   Cabinet                            procedures, and practices in place at the Kentucky State
   125 Holmes Street, 2nd Floor       Penitentiary. Policies, procedures, and practices of
   Frankfort, KY 40601                CCIH.
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
   Adam Noles                         Named Defendant. Facts and circumstances relevant to
   c/o Oran S. McFarlan , III         allegations contained in the Complaint. Embry’s
   Kentucky Justice & Public Safety   medical and mental health conditions. Policies,
   Cabinet                            procedures, and practices in place at the Kentucky State
   125 Holmes Street, 2nd Floor       Penitentiary. Policies, procedures, and practices of
   Frankfort, KY 40601                CCIH.
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
   Roger Mitchell                     Named Defendant. Facts and circumstances relevant to
   c/o Oran S. McFarlan , III         allegations contained in the Complaint. Embry’s
   Kentucky Justice & Public Safety   medical and mental health conditions. Policies,
   Cabinet                            procedures, and practices in place at the Kentucky State
   125 Holmes Street, 2nd Floor       Penitentiary. Policies, procedures, and practices of
   Frankfort, KY 40601                CCIH.
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
   Rachel Hughes                      Named Defendant. Facts and circumstances relevant to
   c/o Oran S. McFarlan , III         allegations contained in the Complaint. Embry’s
   Kentucky Justice & Public Safety   medical and mental health conditions. Policies,
   Cabinet                            procedures, and practices in place at the Kentucky State
   125 Holmes Street, 2nd Floor       Penitentiary. Policies, procedures, and practices of
   Frankfort, KY 40601                CCIH.
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
   Marshall Peek                      Named Defendant. Facts and circumstances relevant to
   c/o Oran S. McFarlan , III         allegations contained in the Complaint. Embry’s
   Kentucky Justice & Public Safety   medical and mental health conditions. Policies,
   Cabinet                            procedures, and practices in place at the Kentucky State
   125 Holmes Street, 2nd Floor       Penitentiary. Policies, procedures, and practices of
   Frankfort, KY 40601                CCIH.
   502-564-8246
   Fax: 502-564-6686
   Email: oran.mcfarlan@ky.gov
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 7 of 12 PageID #: 3460




   Detective Steve Silfies       The Kentucky State Police investigation in to the death
                                 of Mr. Embry. Facts and circumstances relevant to
                                 allegations contained in the Complaint.
   Brian Thomas                  Officer who first discovered Decedant unresponsive in
                                 his cell among the group of officers who first entered
                                 Mr. Embry’s cell after he was found unresponsive. Facts
                                 and circumstances relevant to allegations contained in
                                 the Complaint.
   Thomas Bolton                 Among the group of officers who first entered Mr.
                                 Embry’s cell after he was found unresponsive. Facts and
                                 circumstances relevant to allegations contained in the
                                 Complaint.
   Michael Paynter               Among the group of officers who first entered Mr.
                                 Embry’s cell after he was found unresponsive. Facts and
                                 circumstances relevant to allegations contained in the
                                 Complaint.
   Lt. Randy Robinson            3CH Supervisor at the time of Mr. Embry’s death. Facts
                                 and circumstances relevant to allegations contained in
                                 the Complaint.
   Angela Dunham, Esq.           KDOC Legal Services. Member of the KDOC Review
                                 Team that reviewed the death of Mr. Embry. Facts and
                                 circumstances relevant to allegations contained in the
                                 Complaint. Embry’s medical and mental health
                                 conditions. Policies, procedures, and practices in place
                                 at the Kentucky State Penitentiary. Policies, procedures,
                                 and practices of CCIH.
   Cookie Crews                  KDOC Health Services Administrator. Member of the
                                 KDOC Review Team that reviewed the death of Mr.
                                 Embry. Facts and circumstances relevant to allegations
                                 contained in the Complaint. Embry’s medical and
                                 mental health conditions. Policies, procedures, and
                                 practices in place at the Kentucky State Penitentiary.
                                 Policies, procedures, and practices of CCIH.
   Dr. Deborah Coleman           KDOC Mental Health Director. Member of the KDOC
                                 Review Team that reviewed the death of Mr. Embry.
                                 Facts and circumstances relevant to allegations
                                 contained in the Complaint. Embry’s medical and
                                 mental health conditions. Policies, procedures, and
                                 practices in place at the Kentucky State Penitentiary.
                                 Policies, procedures, and practices of CCIH.
   Aaron Smith                   Deputy Warden, Kentucky State Reformatory. Member
                                 of the KDOC Review Team that reviewed the death of
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 8 of 12 PageID #: 3461




                                           Mr. Embry. Facts and circumstances relevant to
                                           allegations contained in the Complaint. Embry’s
                                           medical and mental health conditions. Policies,
                                           procedures, and practices in place at the Kentucky State
                                           Penitentiary. Policies, procedures, and practices of
                                           CCIH.
   Ronnie Patton                           Lyon County Coroner. Facts and circumstances relevant
                                           to allegations contained in the Complaint.
   Tandy Redd, EMT                         Lyon County Medical Emergency Team member. Facts
                                           and circumstances relevant to allegations contained in
                                           the Complaint.
   Paul Holt, EMT                          Lyon County Medical Emergency Team member. Facts
                                           and circumstances relevant to allegations contained in
                                           the Complaint.
   Lt. Terry Wynn                          Interviewed by KDOC Review Team concerning death
                                           of Mr. Embry. Facts and circumstances relevant to
                                           allegations contained in the Complaint.
   Lt. Larry Cranor                        Interviewed by KDOC Review Team concerning death
                                           of Mr. Embry. Facts and circumstances relevant to
                                           allegations contained in the Complaint.
   Dr. Gregory Wanger                      Forensic Pathologist who conducted the autopsy of Mr.
                                           Embry. Facts and circumstances relevant to allegations
                                           contained in the Complaint.

           Any witnesses listed by Defendants and not objected to by Plaintiff.

           Any witnesses needed for the identification or authentication of documents.

           3.       Witnesses Whose Testimony Plaintiff Expects to Present by Deposition

           Plaintiff does not expect to present any witnesses by deposition at this time. However,
  Plaintiff may present Dr. Crall by deposition.

  B. EXHIBITS

   Ex. #        Description                                         Bates No.
   1.           Critical Incident Review (signed, unredacted)       CIR000001-23
   2.           Critical Incident Review (unsigned, unredacted)     CCIH 1702-1723
   3.           KDOC Mortality Review                               CCIH 161-162
   4.           Death Certificate
   5.           Medical Examiner’s Report                           CCIH 165-175
   6.           Medical / Psychological Notes from 12/4/13 until
                death
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 9 of 12 PageID #: 3462




   7.      Special Management Unit Activity Logs              CCIH 1686-1693
           11/24/13-1/13/14
   8.      Investigators Timeline 11/29/13-1/13/14            CCIH 176-178
   9.      Management Team Meeting Minutes 12/19/13           CCIH 1731-1734
           and 1/09/14
   10.     Medication List – Start and End Dates              CCIH 180-181
   11.     Medication Administration Record -- 1/01/13-       CCIH 182-191
           1/31/14 (nothing prescribed Aug-Nov)
   12.     Records related to discontinuation of Embry's
           meds
   13.     Position Descriptions -- CCIH -- (APRN, CNA,       CCIH 1866-1874
           LPN and RN)
   14.     Staffing Patterns
   15.     Standing Order—Hunger Strike                       CCIH 1750
   16.     Policy KCHC B-08 (revision effective 10-25-12) -   Plaintiff 1360-1361
           - Management of Inmate Hunger Strikes
   17.     Policy KCHC-A-19 (effective 10/25/12) --           Plaintiff 7617
           Special Management Health Status

   18.    Policy KSP-12-02-10 (effective 12/1/13) --          Plaintiff 1412-1416
          Psychiatric and Psychological Services Team
   19.    Policy KSP-13-01-01 (effective 1/6/06) --           Plaintiff 1425-1430
          Pharmacy Procedures
   20.    Policy KSP-13-02-01 (effective 1/6/06) -- Health    Plaintiff 1421-1424
          Services
   21.    Policy KSP-13-02-04 (effective 1/6/06) -- Levels    Plaintiff 1418-1420
          of Care and Staff Training
   22.    Policy KSP-13-02-09 (effective 12/1/13) --          Plaintiff 1402-1405
          Psychiatric and Psychological Services
   23.    Policy KDOC-10.2 (effective 8/20/13) -- Special     CCIH 573-590
          Management Inmates
   24.    Western Baptist Hospital Records 7-10-12 (listing   CCIH35, 34, 33, 32
          many psychiatric problems)
   25.    Investigator's Photos of Embry                      CCIH1645, 1648,
                                                              1633, 1634, 1623,
                                                              1617
   26.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
           James Embry, Part 1
   27.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
           James Embry, Part 2
   28.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
           James Embry, Part 3
   29.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
           James Embry, Part 4
   30.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
           James Embry, Part 5
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 10 of 12 PageID #: 3463




    31.    Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
           James Embry, Part 6
    32.    Video: Pfeifer v. CCIH, et al. 2561 11-12 left
           embry.avi
    33.    Video: Pfeifer v. CCIH, et al. 2561 11-12 left
           embry_2.avi
    34.    Video: Pfeifer v. CCIH, et al. 2561 11-12 left
           embry_3.avi
    35.    Wilkinson Time Card                                  CCIH1969-1974
    36.    AP Questions & Responses                             Note: Was Depo Ex.
                                                                38
    37.          Embry -- Legislative Record Oct 2014           Note: Was Depo Ex.
                                                                39
    38.    Hiland Personnel File                                Note: Was Depo Ex.
                                                                40
    39.    Letter to AG from LaDonna Thompson, 3-24-14          Note: Was Depo Ex.
                                                                41
    40.    Hunger Strike Protocol Revised 3-25-14               Note: Was Depo Ex.
                                                                42
    41.    News briefs from around Kentucky at 158 am           Note: Was Depo Ex.
           EDT                                                  43
    42.    Officials stand by as inmate starves                 Note: Was Depo Ex.
                                                                44
    43.    Timeline of events in fatal prison hunger strike     Note: Was Depo Ex.
                                                                45
    44.    Wake-up call in inmates death Prison officials let   Note: Was Depo Ex.
           man starve himself                                   46
    45.    Williams v Simpson – Order Denying Motion for        Note: Was Depo Ex.
           Summary Judgment                                     47
    46.    Williams v. Simpson Complaint                        Note: Was Depo Ex.
                                                                48
    47.    Hiland depo excerpts in Warfield                     Note: Was Depo Ex.
                                                                49
    48.    Information Report from Josh Patton                  CCIH1738-39
    49.    Critical Incident Review Recommendation              00000006-8
    50.    Email from Doug Crall to Aaron Smith, RE:            Note: Was Depo Ex.
           CIRT, 2-24-14                                        53
    51.    KSP Org Charts                                       Note: Was Depo Ex.
                                                                60
    52.    Letter from Embry to Dr. Crall Complaining           CCIH801-03
           about Hiland, Madden and Gresham AND Crall's
           Response -- 6/24/12
    53.    All Lab Results Report                               CCIH195-99
    54.    All Vital Signs Report                               CCIH193-94
    55.    Embry Physical Exam                                  CCIH100-04
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 11 of 12 PageID #: 3464




    56.    Extraordinary Occurrence Report -- 01/13/14       CCIH505-08
           (Embry's Death)
    57.    Extraordinary Occurrence Report -- 12/10/13       CCIH736-38
    58.    Extraordinary Occurrence Report -- 12/11/13       CCIH730-32
    59.    Extraordinary Occurrence Report -- 12/20/13       CCIH733-35
    60.    Hunger Strike and Multiple Hunger Strike          CCIH1694-98
           Checklist
    61.    Hunger/Dehydration Strike -- Action Plan AND      CCIH1724-30
           Hunger Strike Liquid and Food Intake Log
           (revised 7/11/14)
    62.    Investigator’s Photos (FULL SET)                  CCIH1617-58
    63.    KSP Information Reports -- 1/13/14                CCIH1738-49
    64.    LifeNetReports (AED) -- Case Report,              CCIH719-28
           Continuous Summary, Test Log Report, Event
           Log
    65.    Log of Embry's Bed Assignments                    CCIH1604
    66.    Log of Embry's External Movements                 CCIH1599
    67.    Memo -- 1/15/14 -- Hunger Strike                  Plaintiff_001355-56
    68.    Memo -- 2/6/14 -- Hunger Strike Procedures        Plaintiff_001357-58
    69.    Memo -- 3/03/14 -- Action Plan in Response to     CCIH1699-1701
           Critical Incident Review
    70.    Memo -- 3/26/14 -- Action Plan Response G to      CCIH643-46
           the Critical Incident Review
    71.    Memo -- 3/26/14 -- Action Plan Response H to      CCIH647-49
           the Critical Incident Review
    72.    Memo -- 3/26/14 -- Action Plan Response J to      CCIH650-61
           Critical Incident Review
    73.    Memo -- 5/11/07 -- Procedures for inmates on      CCIH1735
           hunger strike
    74.    Memo -- 8/27/14 -- Segregation Inmate Food and    Plaintiff_001359
           Drink Refusal Supervision Protocol
    75.    Segregation Detention Orders -- 11/29/13 and      CCIH704-05
           1/10/14
           Any Exhibit Listed by Defendants and Not
           Objected to by Plaintiff

                                   Respectfully submitted,

                                   /s/Robert M. Blakemore
                                   Daniel Smolen
                                   danielsmolen@ssrok.com
                                   Robert M. Blakemore
                                   bobblakemore@ssrok.com
                                   Smolen & Roytman, PLLC
                                   701 South Cincinnati Avenue
Case 5:15-cv-00007-TBR-LLK Document 254 Filed 03/22/19 Page 12 of 12 PageID #: 3465




                                       Tulsa, OK 74119
                                       Phone: (918) 585-2667
                                       Fax: (918) 585-2669

                                       Gregory A. Belzley
                                       gbelzley@aol.com
                                       Camille A. Bathurst
                                       camillebathurst@aol.com
                                       BelzleyBathurst Attorneys
                                       P.O. Box 278
                                       Prospect, KY 40059
                                       502/228-5084

                                       Bradley P. Rhoads
                                       brad@rhoadsandrhoads.com
                                       Sara J. Martin
                                       sara@rhoadsandrhoads.com
                                       Rhoads & Rhoads, PSC
                                       115 East Second Street, Suite 100
                                       Owensboro, KY 42302
                                       270/683-4600

                                       Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

          I hereby certify that on the 22nd day of March 2019, I electronically transmitted the
   foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
   Notice of Electronic Filing to all ECF registrants who have appeared in this case.


                                                       s/ Robert M. Blakemore
